TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00487-CR


William Berry Pierce, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 5581, HONORABLE JAMES F. CLAWSON JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On June 7, 2010, Lou Ann Lindeman Berry, court reporter for the 33rd District Court,
San Saba County, filed an affidavit in this Court stating that all copies of the reporter's record in this
cause have either been deleted or destroyed by a computer virus, that attempts have been made to
recover the record from Berry's computer, and that these attempts have been unsuccessful.  We then
abated this appeal to allow the trial court to determine whether the reporter's record can be replaced
by agreement of the parties.  See Tex. R. App. P. 34.6(f)(4).  On August 23, 2010, we received a
supplemental record containing the trial court's findings that the reporter's record cannot be replaced
by agreement of the parties.  Because the lost or destroyed record contains the entirety of the
appellant's trial, we conclude that the lost record is necessary to resolution of this appeal.  See Tex.
R. App. P. 34.6(f)(3).  As a result, the appellant is entitled to a new trial.  See Tex. R. App.
P. 34.6(f).  We reverse the judgment of conviction and remand this cause for a new trial.



						___________________________________________
					            Diane M. Henson, Justice			
Before Justices Patterson, Puryear and Henson
Reversed and Remanded
Filed:   September 22, 2010
Do Not Publish